The conviction is for aggravated assault; penalty assessed *Page 4 
at a fine of $50.00 and confinement in the county jail for one year.
The statement of facts accompanying the record fails to bear the approval of the judge who tried the case. The rule is well settled that the statement of facts must be approved by the trial judge in order to be considered by the appellate court. See Art. 760, subd. 2, C. C. P., Arts. 2239 and 2243, R. S., 1925; Tex. Jur. Vol. 4, p. 419, Sec. 287; also Gunn v. State,114 S.W.2d 903, and cases cited.
No complaints of the rulings of the trial court have been presented by bills of exception.
No error appearing from the record, the judgment of the trial court is affirmed.